Citation Nr: 1019140	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  05-37 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Eligibility for death benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The service person had claimed service as a guerilla 
affiliated with the Philippine Army from July to September 
1945.  His death occurred in October 2001.  The appellant in 
this matter is the surviving spouse of the service person.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in July 2007, at which time it was remanded 
to the VARO in Manila, Republic of the Philippines, through 
the VA's Appeals Management Center (AMC) in Washington, DC.  
Following the AMC's attempts to complete the requested 
actions, the case was returned to the Board for further 
review.  

The appeal is REMANDED to the RO via the AMC.  


REMAND

In March 2010, the Board advised the appellant in writing 
that the Veterans Law Judge who had conducted her prior Board 
hearing in May 2007 was no longer employed by the Board.  The 
appellant was also informed of her right to another hearing 
before a Veterans Law Judge who would render a decision in 
the instant appeal.  The appellant by return correspondence, 
received by the Board in April 2010, indicated that she 
wished to appear at a videoconference hearing before the 
Board.  Remand is thus required to ensure compliance with the 
aforementioned hearing request.

Accordingly, the case is REMANDED for the following actions:

The appellant should be scheduled for a 
videoconference hearing before the Board 
as to the matter herein on appeal.  
Written notice of the date, time, and 
location of the scheduled hearing should 
be provided to the appellant at her 
current address of record in advance of 
any such hearing and a copy of such 
notice should be included in the claims 
folder.

Thereafter, after completing any further actions needed, the 
RO should return the case to the Board.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the AMC/RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purpose of this remand 
is to preserve the appellant's due process rights.  No 
inference should be drawn as to the outcome of this matter by 
the action herein requested.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

